                                           Case 4:20-cv-06428-YGR Document 8 Filed 06/14/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         CYMEYON V. HILL,
                                   7                                                         Case No. 20-cv-06428-YGR (PR)
                                                        Plaintiff,
                                   8                                                         ORDER GRANTING PLAINTIFF’S
                                                 v.                                          MOTION FOR RECONSIDERATION;
                                   9                                                         AND REOPENING CASE
                                         M. BATCHLEY, et al.,
                                  10
                                                        Defendants.
                                  11

                                  12          This civil rights action filed by Plaintiff, who is a civil detainee, was dismissed without
Northern District of California
 United States District Court




                                  13   prejudice by the Court on November 16, 2020. Dkt. 3. The Court concluded that dismissal was

                                  14   required because Plaintiff failed to submit a timely application for leave to proceed in forma

                                  15   pauperis (“IFP”) by the October 22, 2020 deadline as set by the Clerk’s notice dated September

                                  16   14, 2020. Id. at 1. Plaintiff now seeks reconsideration of the dismissal by filing motion for

                                  17   reconsideration under Rule 60(b) of the Federal Rules of Civil Procedure. Dkt. 6. He has also

                                  18   filed a completed non-prisoner IFP application. Dkt. 7.

                                  19          Where the district court’s ruling has resulted in a final judgment or order, a motion for

                                  20   reconsideration may be filed under Rule 60(b). Rule 60(b) provides for reconsideration where one

                                  21   or more of the following is shown: (1) mistake, inadvertence, surprise or excusable neglect;

                                  22   (2) newly discovered evidence which by due diligence could not have been discovered before the

                                  23   court’s decision; (3) fraud by the adverse party; (4) the judgment is void; (5) the judgment has

                                  24   been satisfied; (6) any other reason justifying relief. Fed. R. Civ. P. 60(b); School Dist. 1J v.

                                  25   ACandS Inc., 5 F.3d 1255, 1263 (9th Cir. 1993).

                                  26           Plaintiff contends that he did not receive a copy of the Clerk’s September 14, 2020 notice

                                  27   informing him that his action could not go forward until he paid the filing fee or filed a completed

                                  28   IFP application by the October 22, 2020 deadline. Dkt. 6 at 1. As mentioned above, the Court
                                           Case 4:20-cv-06428-YGR Document 8 Filed 06/14/21 Page 2 of 2




                                   1   had dismissed this action because Plaintiff failed to timely respond to the Clerk’s September 14,

                                   2   2020 notice. Dkt. 3. The record now reveals that Plaintiff’s failure to respond to the Clerk’s

                                   3   notice was because he never received such notice. See Dkt. 6 at 1. Rule 60(b)(1) provides for

                                   4   reconsideration where mistake, inadvertence, surprise or excusable neglect is shown, see Fed. R.

                                   5   Civ. P. 60(b)(1), and Plaintiff has shown such proof worthy of reconsideration based on these

                                   6   circumstances, see Dkt. 6 at 1. Accordingly, Plaintiff’s motion for reconsideration is GRANTED.

                                   7   Dkt. 6.

                                   8                                             CONCLUSION

                                   9             Plaintiff’s motion for reconsideration is GRANTED. Dkt. 6. The Clerk shall REOPEN

                                  10   this action, VACATE the Court’s November 16, 2020 Order of Dismissal Without Prejudice (Dkt.

                                  11   3), and REINSTATE the amended complaint filed on November 12, 2020 (Dkt. 5), which is the

                                  12   operative complaint in this action. The Court will review Plaintiff’s amended complaint and his
Northern District of California
 United States District Court




                                  13   completed non-prisoner IFP application in a separate written Order.

                                  14             This Order terminates Docket No. 6.

                                  15             IT IS SO ORDERED.

                                  16   Dated: June 14, 2021

                                  17                                                   ______________________________________
                                                                                       JUDGE YVONNE GONZALEZ ROGERS
                                  18                                                   United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
